grantsta.273                                                        



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-307-CV



IN RE BREITBURN ENERGY PARTNERS L.P., 	RELATORS

BREITBURN OPERATING L.P., BREITBURN 

GP, LLC, BREITBURN OPERATING GP, 

LLC, RANDALL H. BREITENBACH, HALBERT 

S. WASHBURN, GREGORY J. MORONEY, 

AND CHARLES S. WEISS

------------



ORIGINAL PROCEEDING



------------



MEMORANDUM OPINION
(footnote: 1)


------------



The court has considered Relators’ petition for writ of mandamus and “
Emergency Motion For Temporary Relief And Stay” and is of the opinion that all relief should be denied.  Accordingly, Relators’ petition for writ of mandamus and emergency motion are denied.

Relators shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM



PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ. 



DELIVERED:  September 14, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.